Citation Nr: 1235185	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in an April 2009 statement, the Veteran requested an Agent Orange examination, but did not claim any particular disability related to Agent Orange exposure.  The Veteran should clarify to VA if he is seeking service connection for a specific disability or disabilities.


FINDINGS OF FACT

1.  A final February 2004 rating decision denied service connection for hypertension, finding that there was no nexus between the current hypertension and active service.

2.  The evidence associated with the claims file subsequent to the February 2004 rating decision denying service connection for hypertension is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  The Veteran did not have cardiovascular injury or disease, including elevated blood pressure readings or chronic symptoms of hypertension, during active service.

4.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

5.  Hypertension has not been continuous since service separation.

6.  The Veteran's hypertension is not related to his active service.

7.  The Veteran's hypertension is not causally related to or permanently worsened by any service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence having been received, service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a timely October 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including secondary service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  Although the letter did not include notice in compliance with Kent, the Board notes that no prejudice to the Veteran has resulted in light of the reopening of the claim herein.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion with regard to the hypertension claim, and the Veteran's statements.  

A VA opinion was obtained in May 2012 with regard to the question of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA opinion obtained in this case is adequate as to the question of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the secondary service connection claim has been met.  
38 C.F.R. § 3.159(c)(4).

The Board acknowledges that no VA opinion has been obtained addressing the question of whether the Veteran's hypertension is directly related to active service; however, the Board finds that a VA examination or opinion is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran has not contended that his hypertension began during or is otherwise directly related to active service.  In addition, the Veteran's service treatment records are negative for findings or diagnoses of hypertension.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to hypertension in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of hypertension in service and no continuity of symptoms of hypertension since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hypertension and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion regarding direct service connection would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Whether Reopening Service Connection for Hypertension
 
In April 2003, the Veteran claimed service connection for hypertension.  This claim was denied in a February 2004 rating decision, which found that there was no evidence of a nexus between hypertension and active service.  The Veteran did not file a timely appeal.  Consequently, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In September 2008, the Veteran filed a claim to reopen service connection for hypertension.  This time, he claimed service connection on a secondary basis, in that he stated that his hypertension was caused or aggravated by his service-connected PTSD.  The Board notes that, although the Veteran presented a new theory of causation for his hypertension, it cannot be the basis for a new claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  The claim for service connection was again denied in a January 2009 rating decision, which reopened the claim, but found no evidence of a nexus between hypertension and either service-connected PTSD or active service.  The January 2009 rating decision is the subject of the current appeal.    

In the January 2009 rating decision on appeal, the RO found that new and material evidence had been received and reopened the claim.  Notwithstanding the fact that the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 
8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final February 2004 rating decision denying service connection for hypertension consisted of service treatment records, post-service VA and private treatment records, and an April 1975 general medical VA examination.  The service treatment records were negative for any history, report, signs, symptoms, complaints, treatment, or diagnosis of hypertension.  Moreover, post-service treatment records did not indicate a relationship between the current hypertension and active service, and the Veteran did not have any service-connected disabilities at the time to which the hypertension could be related.  

Based on the above evidence, the claim for service connection was denied by the RO in February 2004.  Specifically, the RO in February 2004 determined that there was no nexus between the current hypertension and active service.   

In September 2008, the Veteran filed a claim to reopen service connection for hypertension.  Evidence added to the record since the time of the last final denial in February 2004 includes a notation in a September 2008 VA treatment record by a nurse practitioner that it is "possible" that the Veteran's hypertension is secondary to his PTSD.  The Board also notes that service connection for PTSD was granted in a June 2008 rating decision.                     

The Board finds that the evidence added to the record since the previous February 2004 denial constitutes new and material evidence.  The evidence is new and not redundant, in that it suggests a potential relationship between the Veteran's current hypertension and a service-connected disability, which is an unestablished fact that is necessary to substantiate the claim.  The additional evidence raises a reasonable possibility of substantiating the claim for (secondary) service connection for hypertension; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for hypertension is reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension
 
The Veteran contends that his current hypertension was caused or aggravated by his service-connected PTSD.  Specifically, he avers that his PTSD causes stress which, in turn, elevates his blood pressure.  While this claim appears to be for secondary service connection, the Board will also consider whether the hypertension is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting hypertension during active service, and that symptoms of hypertension were not chronic during active service.  In short, service treatment records do not demonstrate elevated diastolic blood pressure readings during service, and show only blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); moreover, no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  The November 1967 enlistment examination report reflects a blood pressure (BP) reading of 120/74.  The September 1969 separation examination report reflects a BP reading of 124/72.  In addition, the Veteran has not contended that he suffered from hypertension symptoms in service or that hypertension symptoms were chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Next, the Board finds that the weight of the evidence demonstrates that symptoms of hypertension were not continuous after service separation.  As discussed above, the September 1969 separation examination report reflects a normal blood pressure reading.  Moreover, the post-service evidence shows no history, complaints, findings, or a diagnosis of hypertension after service separation until many years later in 1997, when elevated blood pressure was recorded in a September 1997 private treatment record.  Weight loss and diet modification were recommended, with medication as a last resort, but no diagnosis of hypertension was made at the time.  The first diagnosis of hypertension was made in May 2002, when the Veteran reported symptoms of lightheadedness and his blood pressure was 150/100 sitting and standing.  The doctor suspected that the dizziness was related to hypertension, and prescribed Lotensin.  The Veteran continued to treat for hypertension at Hillcrest and the VA Medical Center with diet modification and medication.       

The Board also finds that the weight of the evidence demonstrates that hypertension did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diagnosis or findings of hypertension of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2011).  The evidence shows the first assessment of hypertension more than 30 years after service separation in 2002.  For these reasons, the Board finds that hypertension, first diagnosed in 2002, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the claim for service connection for hypertension, neither the Veteran nor his representative has made a specific contention that hypertension started in service or that the Veteran has had continuous symptoms since service.  As indicated, the evidence of record does not show findings or a diagnosis of hypertension in service.  On clinical examination at the September 1969 service discharge examination, blood pressure reading was normal and the examiner did not note any history or findings of hypertension.  The record shows the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hypertension for nearly 30 years after service until 1997.  The Veteran has not alleged continuity of symptoms since service separation, and neither the lay nor medical evidence shows continuous post-service symptoms.  The Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for nearly 30 years is one factor, along with the lay and medical evidence stated above, that the Board has considered in finding no continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence showing that hypertension has not been continuous since service separation includes normal blood pressure readings recorded in the Veteran's Reserve records following separation from active service.  Specifically, blood pressure readings were normal in June 1985, March 1986, July 1987, and April 1989.  The Veteran also specifically denied any history of high blood pressure on his Medical History forms as part of periodic physical examinations for Reserve service in June 1975, February 1979, June 1985, March 1986, January 1987, January 1988, April 1989, and June 1990.  Private treatment records from the Veteran's employer (following service separation) also show normal blood pressure readings in April 1992, July 1993, March 1994, March 2000, and March 2001.  Other private treatment records show normal blood pressure readings in September 1991, March 1992, May 1993, and April 1994.         

The Board acknowledges that the Veteran has not been afforded a VA examination to address the question of whether his hypertension is related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell, 24 Vet. App. at 40 (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).   

The Veteran is also contending that his hypertension was caused or aggravated by his service-connected PTSD.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Veteran has service connection for PTSD.  Service connection for PTSD was granted in a June 2008 rating decision.     

The Board finds that the weight of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by service-connected PTSD.  In September 2008, a VA nurse practitioner purported to opine that it is "possible" that the hypertension was secondary to his PTSD.  In addition, the VA nurse practitioner did not provide any rationale for the purported opinion.  Considered in its full context, the VA nurse practitioner's statement lacks probative value because it is an opinion of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

By contrast, in a December 2008 VA examination report, a VA physician stated that hypertension is a systemic, multifactorial, metabolic, constitutional disorder, which has not been shown, either in this Veteran, specifically, or in the population in general, to be caused by the neuropsychiatric disorder of PTSD.  The doctor noted that there is a frequent association between PTSD and hypertension, but it has not been shown to be an etiological/causative relationship; therefore, the doctor opined that it is less likely than not that the claimed hypertension is due to the service-connected PTSD.  

The Board requested an opinion from an internal medicine physician, received in August 2011, including on the question of aggravation.  Dr. M at the Montrose VA Medical Center, wrote that he reviewed the Veteran's chart and a number of articles from the internet.  He wrote that there is no substantiated evidence that hypertension is caused by PTSD, nor is there any compelling evidence that there is a definite association between hypertension and PTSD because hypertension has many different causes and there is no evidence that PTSD aggravates underlying hypertension.  Moreover, the doctor wrote that the Veteran had PTSD for a number of years, and during that latent period his blood pressure was normal; thus, Dr. M opined that the Veteran's hypertension was neither caused nor aggravated by PTSD.  

Dr. M.'s rationale appeared to be a misstatement of the facts because the evidence reflects that PTSD was first diagnosed in 2004, after hypertension was diagnosed in 2002.  In addition, the doctor applied incorrect standards (e.g., "compelling evidence" and "definite association") in reaching his medical conclusion.  VA requires only that a condition be at least as likely as not caused or aggravated by either active service or a service-connected disability in order to grant service connection.  As Dr. M's opinion was based  on an inaccurate factual assumption, it is of no probative value.  See Reonal at 461.  Therefore, the Board requested another medical opinion, which was received in May 2012.

In a May 2012 memorandum, Dr. B., a VA internal medicine physician, opined that it is not at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  Dr. B. further opined that the hypertension was much more likely related to a genetic predisposition to essential hypertension as found commonly in the community.  He indicated that his opinion stood, despite the conflicting opinion of the nurse practitioner in 2008.  In addition, he indicated that the exact timing of the Veteran's diagnosis of both PTSD and hypertension were less important to the case in light of the typical delay in making either diagnosis in most patients.  Dr. B. further opined that any perceived aggravation or worsening of the Veteran's hypertension over time is most likely secondary to natural fluctuations/evolution of the underlying disease process that is essential hypertension.  He reasoned that, while it can be argued that agitation transiently increases blood pressure readings (as does physical exertion, caffeine, other stimulants, dietary components, and pain), he felt that this is a less likely cause of any long-term or persistent worsening of the Veteran's hypertension.    

The Board finds that the 2008 purported opinion of the VA nurse practitioner is of no probative value because it only suggested a possibility of secondary relationship between PTSD and hypertension rather than probability, and the statement is also unsupported by any rationale.  There is no indication that the nurse practitioner reviewed the Veteran's claims file or medical records in reaching her opinion, and there is otherwise no indication of reliance on a thorough and accurate history, regardless of whether the history was received from the Veteran or review of treatment records.  See Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review).  Moreover, the VA nurse practitioner in 2008 did not provide any rationale for the purported secondary service connection opinion.  By contrast, Dr. B. indicated that he reviewed the Veteran's medical records and provided a rationale for his opinion that the hypertension was neither caused nor aggravated by the Veteran's PTSD.  For these reasons, the 2008 VA nurse practitioner statement is less probative than the May 2012 opinion of Dr. B.
  

Regarding the Veteran's statements as to the cause of the current hypertension, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's hypertension involves a complex medical etiological question because it deals with the origin and progression of the Veteran's cardiovascular system and disorder of such internal and complex disease process (cardiovascular disorder) is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of hypertension that he experienced at any time, but is not competent to opine on whether there is a link between the current hypertension and a service-connected disability, including PTSD, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his hypertension and service-connected PTSD.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by any service-connected disability.    

In this case, the record of evidence indicates that the Veteran did not incur hypertension during service, has not experienced continuous hypertension symptomatology since service, including not to a 10 percent degree within one year of service, and that there is no relationship, of either causation or aggravation, between his hypertension and any service-connected disability.  For these reasons, service connection for hypertension must be denied.  As the preponderance of the 

evidence weighs against the Veteran's claim for service connection for hypertension, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted. 

Service connection for hypertension is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


